Citation Nr: 0919558	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for lump in right arm pit, 
currently diagnosed as desmoid tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2007 by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO). 

The Veteran's claims file is in the jurisdiction of Reno, 
Nevada, RO.  A hearing was held before the undersigned 
Veterans Law Judge at this RO in March 2008.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's lump in right arm pit, currently diagnosed as a 
desmoid tumor is a result of the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for lump in 
right arm pit, currently diagnosed as a desmoid tumor have 
been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.102  (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

Service Connection

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. §3.303(a).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends that the lump in this right arm pit, 
diagnosed as a desmoid tumor, is the result of injury 
incurred from an accident during his service.  The Veteran 
was assigned to the United States Air Force Postal Service 
while stationed in Thailand.  

At a March 2008 hearing before the Board at the RO, the 
Veteran testified that during one of his mail deliveries on 
his motorcycle, he was struck by a minibus causing him to 
fall onto the pavement on his right shoulder.  The Veteran 
stated he does not remember much afterwards and that he may 
have been unconscious.  He was transported to a local 
hospital, as there were no military hospitals, and there his 
wounds were cleaned and x-rays were taken.  The Veteran had 
fractured his collarbone and was bandaged for about two weeks 
following the accident.  See Hearing Transcript, dated March 
2008. 

According to the evidence in the record, while there are no 
hospital records of the motorcycle accident from service, the 
service treatment records do indicate that the Veteran 
sustained "head injury due to motorcycle accident, 
unconscious 2 hours, hospitalized 1 day for observation... 
fractured collar bone 1971, right side, continues to have 
problems, occasional stiffness and pain."  See service 
treatment record, dated June 1974.  The Veteran's separation 
examination notes "occasional stiffness right shoulder, full 
range of motion."  See Separation examination, dated July 
1974.  In January 2006, the Veteran was granted service 
connection for healed old lateral right clavicular fracture 
with an evaluation of 10 percent.  This evaluation was 
continued in February 2008.  See Rating Decision, dated 
January 2006 and February 2008, respectively. 

A right axillary mass was first discovered in x-rays taken in 
an October 2005 VA examination.  In May 2007, the mass was 
eventually diagnosed as a desmoid tumor by the Veteran's VA 
physician.  Stating in the letter to the RO, the VA physician 
opined the mass  "aris[es] adjacent to the right scapula, 
and it is known that thirty to forty percent of desmoids 
arise at the side of antecedent trauma, suggesting the 
potential of service connection to his tumor."  See letter 
from VA physician, dated May 2007. 

The Veteran obtained a second opinion from a private 
radiologist, Dr. R. D. Miercort, who opined, "benign tumors, 
as well as malignant tumors, often take anywhere from 10 to 
30 years to occur after trauma or other precipitating events.  
My search of the literature suggests that up to one-third of 
patient with desmoid tumors have a history that involves 
prior trauma.  Thus, at least one out of three desmoid tumors 
have a prior history of injury as does [the Veteran]."  See 
letter from Dr. R. D. Miercort, dated August 2007. 

In November 2007, the Veteran underwent a VA examination for 
his right clavicle fracture.  The VA examiner stated 
"desmoid tumors are rare, but are thought [to] be related to 
two conditions.  One condition is called Garner's syndrome, 
or familial adenomatous polyposis.  The Veteran has had a 
colonoscopy and does not have Gardner's syndrome.  The second 
condition is 'disregulated' wound healing.  Meaning the tumor 
may be caused by the body's reaction to an injury."  The VA 
examiner refers to the October 2005 VA examination which 
found that the Veteran's in-service motorcycle accident was 
"more generalized to the right shoulder... scapular [area], as 
opposed to a simple clavicle fracture."  See VA examination, 
dated November 2007. 

The Veteran underwent an October 2008 VA treatment 
consultation regarding the surgical and nonsurgical options 
for removal of the desmoid tumor.  The VA cardiothoracic 
surgeon assessed that the recurrent desmoids tumor of the 
right scapular region.  He noted that a previous history of 
shoulder trauma is known to be associated with the tumor 
growth, although the exact etiology of a desmoid tumor is 
unclear."  See VA treatment record, dated October 2008. 

In light of the evidence in the record, the Board finds that 
the claim for service connection for lump in right armpit, 
currently diagnosed as desmoid tumor is warranted.  

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of recalling the events of the in-service 
motorcycle accident and the injury sustained to his right 
shoulder but the Veteran is not competent (i.e., 
professionally qualified) to diagnose the disfigurement or to 
offer an opinion as to the cause of this claimed condition.  
However, the Board acknowledges that the Veteran's service 
treatment records does make note of the accident and the 
injuries to his right shoulder.  

The Board finds that the evidence supports a conclusion that 
the veteran sustained an injury to the right shoulder area 
while in service.  The Board further finds that the desmoid 
tumor in the right shoulder/scapula region is related to the 
service trauma of the right shoulder region.  In this regard, 
VA and private physicians have suggested a link between the 
desmoid tumor and the veteran's trauma to the right shoulder 
region in service.  Additionally, there is no indication of a 
right shoulder injury prior to and after service.  Moreover, 
the Veteran's desmoid tumor is not familiar adenomatous 
polyposis (one of two possible causes of desmoid tumors; the 
other being the body's reaction to injury).  

Since the evidence shows that a desmoids tumor can be caused 
by trauma and the veteran has been found to suffer a trauma 
to the right shoulder area, the Board will resolve all 
reasonable doubt in the Veteran's favor.  Consequently, the 
Board finds that the Veteran's desmoid tumor was caused by 
the injury in service.  38 C.F.R. § 3.102.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  As such, the Board will grant 
this appeal.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for lump in right arm pit, currently 
diagnosed as desmoid tumor is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


